—In an action to recover damages for personal injuries, the plaintiff appeals from (1) a decision of the Supreme Court, Queens County (Milano, J.), dated July 20, 2001, and (2) an order and judgment (one paper) of the same court, dated August 27, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order is reversed, on the law, the motion is denied, and the complaint is reinstated; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
There are issues of fact requiring the denial of summary judgment (see Chambers v Maury Povich Show, 285 AD2d 440). Santucci, J.P., Altman, Florio and S. Miller, JJ., concur.